*2To:
Michael D. Huitink Michael B. Apfeld Godfrey & Kahn, S.C. 1780 North Water Street Milwaukee, WI 53202-3590
Beth Kushner Thomas Armstrong von Briesen & Roper, S.C. 411 E. Wisconsin Avenue, Suite 1000 Milwaukee, WI 53202-4427
Lisa M. Lawless Ann M. Maher Whyte Hirschboeck Dudek, S.C. 555 E. Wells St., Ste. 1900 Milwaukee, WI 53202-3819
James Buchen Wisconsin Manufacturers & Commerce 10 E. Doty St., Ste. 500 Madison, WI 53703
Thomas D. Larson Wisconsin REALTORS Association 4801 Forest Run Rd. Ste. 201 Madison, WI 53704-7337 RWK Enterprises, Inc. 1479 E. Lilac Lane Fox Point, WI 53217
John E. Machulak Machulak, Robertson & Sodos, S.C. 1733 N. Farwell Ave. Milwaukee, WI 53202
You are hereby notified that the Court has entered the following order:
The court having considered the motion for reconsideration filed in the above matter, IT IS ORDERED that the motion for reconsideration is denied, with $50 costs.
Justice David T. Prosser, Jr. concurs; Chief Justice Shirley S. Abrahamson and Justice Ann Walsh Bradley join (concurrence attached).